Title: To George Washington from Major John Jameson, 24 March 1778
From: Jameson, John
To: Washington, George



Sir
Fredericksburg [Va.] March 24th 1778

I little expected when I left Camp that Horses were at such an intolerable price there is no such thing as a Horse for less than one hundred Pounds and from that to two hundred for one that will make a decent appearance I am advised to try under the Mountain but really Money is thought so little of here that I have no patience I am well convinced from what I have seen and heard that every thing sells higher here than in any Pensylvania & the Jerseys. I do not think that its in my Power to be of the service I expected however will try for a fortnight or three Weeks but should be glad your Excellencey wou’d Order me to join my Regiment or take the lines as either will be preferable to staying in Virginia for I believe publick Virtue and every thing else but a desire of heaping up Riches has left the old Dominion. Colo. Lewis has

just got well of the small Pox his Lady is now down with it in the natural way but has it favourable. I am Dr Sir Your very humble Servant

John Jameson


P.S. Colo. Temple wou’d prefer staying in Virginia I expect and may be of service.


J.J.
